Citation Nr: 0818208	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-17 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Butler, 
Pennsylvania


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at the Sharon Regional Health 
System Emergency Care Center on September 19, 2005.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to 
November 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 decision of the Butler, 
Pennsylvania, Department of Veterans Affairs Medical Center 
(VAMC).

The appellant failed to report for a Board hearing scheduled 
on August 22, 2007.  No request for a new hearing date has 
been received.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks reimbursement for unauthorized medical 
expenses incurred during his September 19, 2005, to the 
Sharon Regional Health System Emergency Care Center.  The 
medical records show that the appellant presented himself to 
the emergency care center on September 19, 2005.  He was 
noted to walk, and not arrive by ambulance or wheelchair.  
His chief complaint was a productive cough of 3 to 4 days, 
shortness of breath, and rib pain.  Pain was described as 4 
out of 10 at the left rib.  Past medical history noted 
peripheral artery disease.  Medications were noted as 
"none."  A box was checked for urgent on the health 
assessment form; the boxes for emergency and non-urgent were 
unchecked.  Lab work, EKG, and medical imaging were 
conducted.  The appellant underwent examination.  He denied 
heart palpitations and left arm pain.  The impression was 
pneumonia, tobacco user.

The VAMC medical chief of staff reviewed the appellant's 
claim in December 2005 and found that the care and services 
rendered were not for a medical emergency.  Thereafter, in a 
February 2006 statement, the appellant reported that he 
contacted the Butler VAMC and was advised on September 19, 
2005, "to go to the local emergency room."  The appellant 
indicated that he went to his local emergency in lieu of a VA 
facility because he had chest pains, the facility was an hour 
drive, he was told to go, and he is prone to a heart attack 
due to peripheral artery disease.  Thereafter, in February 
2006, the Butler VAMC medical chief of staff reconsidered the 
appellant's claim.  Again, it was determined that there was 
no emergent need for the private medical services.

In a June 2006 statement, the appellant disputed reporting 
rib pain during his September 19, 2005, medical care and 
insisted that he described chest pain with shortness of 
breath.  He reiterated that he is a prime candidate for a 
heart attack.  He asked that VA consider his medical records.  
Notably, the appellate file before the Board does not include 
the appellant's VA claims file.

In addition to the above, the record includes a report of 
contact that reflects a written chronology concerning 
development of the claim.  Paperwork from the appellant is 
referenced and form 583 is summarized.  However, the Board 
observes the claims folder does not include a copy of the 
appellant's claim for payment or reimbursement to include his 
"paperwork", or a copy of form 583.  Additionally, the 
Board observes that the statement of the case (SOC) dated 
March 2006 references the incorrect regulation governing the 
payment or reimbursement of unauthorized medical expenses.  
The SOC cites 38 C.F.R. § 17.80 (Alcohol or Drug Dependence), 
rather than 38 C.F.R. § 3.120 (payment or reimbursement of 
unauthorized medical expenses).  Also, there is no indication 
that the VAMC considered entitlement based on the Millenium 
Health Care and Benefits Act, which potentially applies to 
the claim.  The Board finds that the appellant must be sent 
notice of the controlling law and regulations and be given an 
appropriate period of time to respond.  The Board notes that 
38 C.F.R. § 17.132 provides that when a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38. 38 C.F.R. § 17.132.

Lastly, the Board notes that a VCAA letter sent to the 
appellant is undated, and, failed to inform him of the 
information and evidence necessary to substantiate the claim.  
Specifically, the letter omitted any mention of types of 
evidence that would relate to whether the medical services 
were rendered for a medical emergency and whether VA or other 
federal facilities were not feasibly available.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should take the appropriate 
steps to obtain the appellant's claims 
file from the RO and associate it with the 
record for review by the Board.

2.  The VAMC should provide the appellant 
with VCAA notice that: (1) informs him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) informs him about the 
information and evidence that VA will seek 
to provide; (3) informs him about the 
information and evidence the claimant is 
expected to provide; and (4) requests or 
tells him to provide any evidence in the 
claimant's possession that pertains to the 
claim.  

3.  The AOJ should address all elements 
relative to the Millenium Heath Care Act.  
(Was he enrolled?  Is he covered by 
insurance?) 

4.  After completion of the above, VAMC 
should readjudicate the claim with 
consideration of appropriate laws and 
regulations.  If the claim remains denied, 
the appellant and his representative, if 
any, should be furnished with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should contain all relevant law 
and regulations, to include those relating 
to Millenium Health Care.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



